PER. CURIAM.
This voluminous record has already been printed, and it may require very careful scrutiny to determine just what parts of it are not properly before us. For this reason it seems wiser to deny the present motion to strike out parts of it. The questions presented may be disposed of on the main argument.
In making this disposition of the motion, we are not to be understood as intimating any departure from the well-settled practice, announced in decisions of the Supreme Court and of this court, as to what questions are open to review on writ of error from a judgment entered after a hearing before a referee.